news release May 13, 2008 For Immediate Release Employers Holdings, Inc. Reports First Quarter Earnings Reno, Nevada—May 13, 2008—Employers Holdings, Inc. (“EHI” or the “Company”) (NYSE:EIG) today reported results for the first quarter ended March 31, 2008. First quarter consolidated net income was $25.5 million or $0.51 per share in 2008 compared to $27.9 million or $0.53 pro forma per share in the first quarter of 2007. Net income includes amortization of the deferred reinsurance gain related to the Loss Portfolio Transfer (“LPT”) Agreement.
